DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Quantizing deep convolutional networks for efficient inference: A whitepaper” by Kirshnamoorthi (hereinafter ‘Krishna’).
In regards to claim 1, Krishna teaches a method for generating an approximation of a neural network, comprising: performing approximation operations on a weights tensor associated with a layer of a neural network to generate an approximation weights tensor; (See Krishna section 3.1.1, Krishna teaches quantization of weights.)
determining an expected output error of the layer in the neural network due to the approximation weights tensor; (See Krishna Section 2.4, Krishna teaches determining expected error.)
subtracting the expected output error from a bias parameter of the layer to determine an adjusted bias parameter; and substituting the adjusted bias parameter for the bias parameter in the layer. (See Krishna Section 3.2.2, Krishna teaches bias adjustment.)

In regards to claim 3, Krishna teaches wherein determining an expected output error of the layer in the neural network due to the approximation weights tensor comprises determining an approximation weights tensor error based on a difference between an original weights tensor and the approximation weights tensor. (See Krishna Section 2.4, Krishna teaches determining expected error.)

Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 2, the applied art does not teach or suggest “further comprising repeating operations of performing approximation operations on the weights tensor associated with a layer of the neural network, determining an expected output error of the layer of the neural network, subtracting the expected output error from a bias parameter of the layer to determine an adjusted bias parameter, and substituting the adjusted bias parameter for the bias parameter in the layer for all layers in the neural network to generate the approximation of the neural network.”
In regards to claim 4-9, the applied does not teach the batch normalization process recited in the claims.
Claims 10-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 10, the applied art does not teach or suggest “repeating operations of performing approximation operations on the weights tensor associated with a layer of the neural network, determining an expected output error of the layer of the neural network, subtracting the expected 36Attorney Docket No. 191695 output error from a bias parameter of the layer to determine an adjusted bias parameter, and substituting the adjusted bias parameter for the bias parameter in the layer for all layers in the neural network to generate the approximation neural network; and loading the approximation neural network on a resource limited processor.”
Claims 11-17 are allowed for being dependent on claim 10.
In regards to claim 18, the applied art does not teach or suggest “repeating operations of performing approximation operations on the weights tensor associated with a layer of the neural network, determining an expected output error of the layer of the neural network, subtracting the expected output error from a bias parameter of the layer to determine an adjusted bias parameter, and substituting the adjusted bias parameter for the bias parameter in the layer for all layers in the neural network to generate the approximation neural network; and outputting an approximation neural network suitable for execution on a resource limited processor.”
Claims 19-25 are allowed for being dependent on claim 18.
In regards to claim 26, the applied art does not teach or suggest “repeating operations of performing approximation operations on the weights tensor associated with a layer of the neural network, determining an expected output error of the layer of the neural network, subtracting the expected output error from a bias parameter of the layer to determine an adjusted bias parameter, and substituting the adjusted bias parameter for the bias parameter in the layer for all layers in the neural network to generate the approximation neural network; and outputting an approximation neural network suitable for execution on a resource limited processor.”
Claims 27-30 are allowed being dependent on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665